Citation Nr: 0309376	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a compensable initial rating for Hodgkin's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating action by the RO 
that granted service connection and a noncompensable rating 
for Hodgkin's disease.  



REMAND

In July 2002 Board sought further development of this case 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
The development has been completed, but the RO has not had 
the opportunity to consider the new evidence.

It also appears that the veteran has not been provided with 
notice of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002), Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Accordingly, the case must be remanded for the following:

1.  Send the veteran a VCAA notice 
letter.  The veteran is advised that he 
has one from the date of the letter to 
submit evidence that would substantiate 
his claim.  The Board cannot adjudicate 
his claim until after expiration of the 
one-year period unless he indicates that 
he has no evidence to submit or waives 
the one-year period.

2.  The RO should then readjudicate the 
veteran's claims for a compensable 
initial rating for Hodgkin's disease in 
light of the evidence received since the 
supplemental statement of the case issued 
in February 2002.

3.  If the benefit sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




